United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Highland Falls, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1670
Issued: April 6, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 19, 2016 appellant, through counsel, filed a timely appeal from a July 29,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this claim.
ISSUES
The issues are:
(1) whether OWCP properly terminated appellant’s wage-loss
compensation and medical benefits effective April 18, 2016; and (2) whether appellant met his
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

burden of proof to establish continuing disability or residuals causally related to the accepted
January 9, 2014 employment injury.
FACTUAL HISTORY
On January 9, 2014 appellant, then a 58-year-old mail carrier, filed a traumatic injury
claim (Form CA-1) alleging that on that day he slipped off a step while in the performance of
duty. He stated that his foot bent backwards and his ankle swelled. Appellant stopped work on
January 9, 2014 and has not returned. OWCP initially accepted the claim for left calf sprain and
left ankle sprain. It paid compensation benefits and placed appellant on the periodic
compensation rolls effective July 27, 2014.
Appellant initially sought medical care at Nyack Hospital on January 9, 2014. He was
placed in a short leg posterior orthotic glass splint (air cast) and provided with crutches.
In a January 14, 2014 report, Dr. Patrick J. Murray, an orthopedic surgeon, noted the
history of injury and provided examination findings. He diagnosed left ankle sprain and left calf
strain. Due to continued pain in the left ankle, Dr. Murray ordered physical therapy and a
magnetic resonance imaging (MRI) scan. In a February 6, 2014 report, he reported that appellant
had ongoing complaints of pain and inability to perform his normal job duties. Physical therapy
was again prescribed. At his reevaluation on March 6, 2014, appellant showed no improvement.
On March 14, 2014 he underwent a left ankle MRI scan. In an April 3, 2014 report, Dr. Murray
diagnosed left ankle pain and left foot pain and opined that appellant was totally disabled. He
recommended that appellant be evaluated by foot/ankle specialist and a neurologist as he
believed that some of his symptoms were neurologic in nature.
Dr. James R. McWilliam, a Board-certified orthopedic surgeon specializing in the
treatment of the foot and ankle, began treating appellant on April 10, 2014. After reviewing the
March 14, 2014 MRI scan of the left ankle, he diagnosed appellant with tibialis tendinitis and
plantar neuritis, which he opined was related to the twisting injury sustained at work. On July 3,
2014 Dr. McWilliam provided assessments of tibialis tendinitis, left ankle sprain, and tarsal
tunnel syndrome, which he indicated were related to the twisting injury sustained at work.
Although he released appellant to full-time, sedentary-type work, appellant did not resume work.
In July 2014, OWCP referred appellant, a list of questions, a statement of accepted facts
(SOAF) and the medical file, to Dr. Joseph Laico, a Board-certified orthopedist, for a second
opinion examination. In a September 4, 2014 report, Dr. Laico noted the history of the injury,
his review of the medical record, and presented examination findings. He diagnosed tibialis
posterior tendinitis and ankle strain causally related to the January 9, 2014 work incident.
Dr. Laico found no clinical evidence of a left calf sprain. He opined that appellant was partially
disabled due to the diagnosis of posterior tibial tendinitis. Dr. Laico explained that appellant had
objective findings of bilateral calcaneal valgus, greater on the left than on the right, and that his
variant was prolonging the symptoms of left tibialis posterior tendinitis. He found that clinically
appellant did not present with tarsal tunnel syndrome, but his symptoms were suggestive of tarsal
tunnel syndrome superimposed on posterior tibialis tendinitis. Dr. Laico also explained that
appellant had preexisting bilateral calcaneal valgus. He noted that the condition of calcaneal
valgus had not been aggravated by the work injury, but the morphology of appellant’s left ankle

2

was a causative factor in his continued symptoms of left ankle pain as it stretched his tibial
tendon and prolonged the resolution of his injury. Dr. Laico recommended custom-made
orthotics. With regard to the left calf, he found no clinical evidence of a calf strain. This was
based upon Dr. Laico’s examination findings of no atrophy of the calf or intrinsic foot muscles,
and no swelling or tenderness in the left calf. He opined that appellant was capable of returning
to full-time, limited-duty work with restrictions of walking and climbing no more than two hours
or with more than 25 pounds.
On September 10, 2014 Dr. Jamie Lyn Garber, a podiatrist, evaluated appellant’s left foot
for suspected old posterior tibial tendon tear. She fitted him with a prefabricated ankle-foot
orthosis, multi-ligamentous ankle support, and referred him for a left foot MRI scan. Appellant
underwent a left foot MRI scan on September 26, 2014, which revealed no signs of tearing of the
posterior tibial tendon.
In an October 3, 2014 report, Dr. Garber diagnosed posterior tibialis tendinitis, posterior
tibial tendon dysfunction Stage 2, talipes valgus, anomalies of the foot, and musculoskeletal
anomalies. She opined that appellant’s tendon/ligamanetous injury caused adult-acquired
flatfoot deformity and recommended surgical intervention.
In an October 27, 2014 letter, OWCP requested additional information and clarification
from Dr. Laico. In an October 28, 2014 addendum report, Dr. Laico recommended that
appellant’s claim be expanded to include left tibialis posterior tendinitis. He opined that OWCP
should not authorize the surgery recommended by appellant’s physician as it was too aggressive
pending appellant’s response to the use of custom made orthotics.
On November 19, 2014 Dr. Garber began treating appellant for flatfoot, posterior tibial
tendon dysfunction, and left os naviculare pedis malacia, which she opined occurred posttraumatically due to the work injury.
OWCP, on March 18, 2015, accepted the additional condition of tibialis posterior
tendinitis, left side.
In an April 8, 2015 report, Dr. Garber provided an assessment of worsening flatfoot,
worsening posterior tibial tendon dysfunction, and worsening os naviculare pedis malacia. She
indicated that appellant had severe acquired flatfoot deformity due to the posterior tibial tendon
dysfunction that developed as a result of his work-related injury. Surgical treatment was
recommended.
In September 2015, OWCP referred appellant, a list of questions, a SOAF, and the
medical record, to Dr. Mark Kramer, a Board-certified orthopedist, for a second opinion
evaluation. In an October 7, 2015 report, Dr. Kramer noted the history of injury and his review
of the medical records. He presented examination findings, noting that appellant ambulated
normally. Appellant was noted to have nontender, prominent excessive navicular bilaterally left
more than right, normal inversion of the calcaneus, normal arch, and normal forefoot. While he
had evidence of mild pes planus, he formed a normal arch when he performed toe rises.
Appellant was also able to independently toe rise on his left foot. He also had equal
circumferences of the calf and was able to ambulate normally barefoot, without limping.

3

Measurements of the foot were equal on the right and left side with no evidence of swelling or
cyanosis. Neurological examination was grossly intact. Dr. Kramer opined that there was no
evidence of any ongoing disability to the left ankle. He noted that there was no evidence of any
posterior tibial tendinitis as appellant could unilaterally toe rise on the left side without any
discomfort and there was no discomfort along the course of the posterior tibial tendon.
Dr. Kramer noted that appellant was not receiving any orthopedic treatment or physical therapy,
only podiatric treatment. He opined that appellant did not require any further treatment as there
was no evidence of any ongoing disability based on his evaluation. Dr. Kramer also noted that
there was no evidence of calf atrophy after 21 months of persistent pain in the left ankle and
concluded that appellant had no ongoing orthopedic disability to the left ankle. He opined that
appellant had reached maximum medical improvement (MMI) from the left ankle sprain and that
appellant was able to return to his date-of-injury position without restrictions.
In a December 10, 2015 letter, OWCP requested that Dr. Kramer clarify some of his
answers. In a December 14, 2015 addendum, Dr. Kramer indicated that, while appellant had
mild pes planus, there was no evidence of disabling pain. He explained that pes planus was an
ordinary variant of human anatomy. Dr. Kramer indicated that, by history, there was no
evidence of any preexisting condition. In response to the question of whether having flatfoot put
more strain on the posterior tibial tendon, he noted that appellant had a normal examination.
Dr. Kramer explained that appellant was able to single toe rise on the affected foot without any
discomfort, which indicated that the posterior tibial tendon functioned fully and caused the
posterior tibial tendon to contract, which elicited no complaints of discomfort. Appellant was
also able to invert his ankle fully without any discomfort. Dr. Kramer reiterated that appellant
was not temporarily totally disabled.
Dr. Garber continued to report that appellant’s flatfoot, posterior tibial tendon
dysfunction, and os naviculare pedis malacia had worsened, and surgical treatment was
necessary.
On March 15, 2016 OWCP advised appellant that it proposed to terminate his wage-loss
compensation and medical benefits. It found that the weight of the medical evidence, as
represented by Dr. Kramer, established that appellant no longer had any residuals or continuing
disability from work stemming from his accepted employment injury. OWCP provided him 30
days to submit evidence and argument challenging the proposed termination.
In response to its notice of proposed termination, OWCP received a March 4, 2016 return
to duty letter from the employing establishment and a March 28, 2016 statement from appellant.
In an April 8, 2016 medical note, Dr. Garber continued to report that appellant’s
conditions of flatfoot, posterior tibial tendon dysfunction, and os naviculare pedis malacia had
worsened and recommended surgical treatment. She indicated that his severe acquired flatfoot
deformity was due to the posterior tibial tendon dysfunction that developed as a result of the
work-related injury.
In an April 13, 2016 attending physician’s report (Form CA-20), Dr. Garber noted
findings of a valgus deformity of foot secondary to posterior tibial tendon dysfunction secondary
to work trauma. She diagnosed tibialis tendinitis and acquired flatfoot. Surgery was again

4

recommended. Dr. Garber opined that appellant could perform sedentary work with no lifting,
carrying, pushing, or climbing.
By decision dated April 18, 2016, OWCP terminated appellant’s wage-loss compensation
and medical benefits, effective that same date. It found that the weight of the medical evidence
rested with Dr. Kramer’s reports wherein he concluded that there were no ongoing residuals or
disability causally related to appellant’s accepted work-related conditions.
On April 29, 2016 OWCP received appellant’s April 20, 2016 request for an oral hearing
before a representative of OWCP’s Branch of Hearings and Review. Appellant submitted a
May 2, 2016 attending physician’s report (Form CA-20) by Dr. Garber who reiterated her prior
diagnoses and indicated by a checking a box marked “yes” that the conditions were employment
related. She explained that “continued walking up and down stairs caused [appellant’s] foot to
collapse” and she checked a box marked “no” indicating that appellant could not return to work,
“unless light duty.” Dr. Garber reiterated her opinion that walking up and down the stairs caused
appellant’s foot to collapse and that reconstructive surgery was necessitated “as related to work
injury.” Accompanying the Form CA-20 were progress notes by her for treatment administered
on an intermittent basis from January 27 until April 15, 2016. Dr. Garber emphasized the need
for reconstructive surgery to prevent further deterioration of appellant’s employment-related foot
conditions.
An oral hearing was held on June 23, 2016.
By decision dated July 29, 2016, an OWCP hearing representative affirmed OWCP’s
April 18, 2016 decision terminating appellant’s compensation benefits, finding that the weight of
the medical evidence rested with Dr. Kramer, OWCP’s referral physician, upon whose report the
termination was based.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it bears the burden of proof to
justify modification or termination of benefits.3 Having determined that, an employee has a
disability causally related to his or her federal employment, OWCP may not terminate
compensation without establishing either that the disability has ceased or that it is no longer
related to the employment.4 The right to medical benefits for an accepted condition is not
limited to the period of entitlement to compensation for disability.5 To terminate authorization
for medical treatment, OWCP must establish that the employee no longer has residuals of an
employment-related condition that require further medical treatment.6

3

Curtis Hall, 45 ECAB 316 (1994).

4

Jason C. Armstrong, 40 ECAB 907 (1989).

5

Furman G. Peake, 41 ECAB 361, 364 (1990); Thomas Olivarez, Jr., 32 ECAB 1019 (1981).

6

Calvin S. Mays, 39 ECAB 993 (1988).

5

ANALYSIS -- ISSUE 1
OWCP terminated appellant’s wage-loss compensation and medical benefits, effective
April 18, 2016. It found that the weight of the medical opinion evidence was with Dr. Kramer,
the referral physician.
The Board finds that OWCP has met its burden of proof to terminate appellant’s wageloss compensation and medical benefits, effective April 18, 2016.
In his October 7, 2015 narrative report, Dr. Kramer detailed appellant’s factual and
medical history and reported findings upon physical examination. He opined that there was no
evidence of any ongoing disability to the left ankle. Dr. Kramer noted that there was no
evidence of any posterior tibial tendinitis as appellant could unilateral toe rise on the left side
without any discomfort and there was no discomfort along the course of the posterior tibial
tendon. He noted that appellant was only receiving podiatry treatment. Dr. Kramer opined that
appellant did not require any further treatment as there was no evidence of any ongoing disability
based on his evaluation. He noted that there was no evidence of calf atrophy after 21 months of
persistent pain in the left ankle and concluded that appellant had no ongoing orthopedic disability
to the left ankle. Dr. Kramer opined that appellant had reached MMI from the left ankle sprain
and that he was able to return to his date-of-injury position without restrictions.
In his December 14, 2015 addendum report, Dr. Kramer indicated that, while appellant
had mild pes planus, there was no evidence of disabling pain. He explained that pes planus was
an ordinary variant of human anatomy. In response to the question of whether having flatfoot
put more strain on the posterior tibial tendon, Dr. Kramer noted that appellant had a normal
examination. He explained that appellant was able to single toe rise on the affected leg without
any discomfort, which indicated that the posterior tibial tendon functioned fully and caused the
posterior tibial tendon to contract, which elicited no complaints of discomfort. Appellant was
also able to invert his ankle fully without any discomfort. Dr. Kramer reiterated that appellant
was not temporarily totally disabled.
The Board finds that Dr. Kramer’s opinion represents the weight of the medical evidence
in this case. Dr. Kramer provided a detailed medical report reviewing the numerous medical
reports and evidence of record. He unequivocally opined that appellant did not have continuing
residuals of an employment-related condition and provided a medical explanation supported by
objective findings. Dr. Kramer’s opinion was based on an accurate background.7
Dr. Garber, a podiatrist, opined that appellant had residuals and disability from his work
injury. However, she failed to provide a well-rationalized opinion with supporting objective
evidence. In an April 13, 2015 attending physician’s report and an April 8, 2016 medical note,
Dr. Garber diagnosed tibialis tendinitis and acquired flatfoot. She indicated that appellant’s
severe, acquired flatfoot deformity was due to the posterior tibial tendon dysfunction that
7

See Michael S. Mina, 57 ECAB 379 (2006) (the opportunity for and thoroughness of examination, the accuracy
and completeness of the physician’s knowledge of the facts and medical history, the care of analysis manifested and
the medical rationale expressed in support of the physician’s opinion are facts, which determine the weight to be
given to each individual report).

6

developed as a result of the work-related injury. However, Dr. Garber failed to provide objective
findings to support such conditions or provide a well-rationalized opinion which addressed that
pes planus (flatfoot) was a normal human variation and how and whether the twisting injury had
caused or aggravated appellant’s “severe acquired flatfoot deformity” to the point surgery was
indicated.
The Board has long held that medical opinions not containing rationale on causal
relationship are of diminished probative value and are generally insufficient to meet appellant’s
burden of proof.8 Moreover, the Board has held that the mere fact that an employee was
asymptomatic before the injury, but symptomatic after the injury is insufficient, without
supporting rationale, to establish causal relationship.9 Dr. Garber did not address the issue of
appellant’s underlying pes planus condition. For these reasons, her opinion is insufficiently
rationalized to support that appellant has any residuals of his accepted conditions to cause a
conflict with Dr. Kramer’s opinion. The Board finds that the medical evidence of record was
sufficient for OWCP to meet its burden of proof in this case. Dr. Kramer provided a wellrationalized opinion that represents the weight of the medical evidence.
On appeal, counsel reiterates appellant’s argument that a conflict in medical evidence
existed between Dr. Garber and Dr. Kramer. However, for the reasons set forth above,
Dr. Kramer’s report represents the weight of the medical evidence as Dr. Garber’s reports are
insufficient to cause a conflict of medical opinion with Dr. Kramer.
LEGAL PRECEDENT -- ISSUE 2
As OWCP properly terminated appellant’s compensation benefits, the burden shifts to the
employee to establish continuing disability after that date causally related to his or her accepted
injury.10 To establish causal relationship between the accepted conditions as well as any
attendant disability claimed and the employment injury, the employee must submit rationalized
medical evidence based on a complete medical and factual background supporting such causal
relationship.11 Causal relationship is a medical issue and the medical evidence required to
establish causal relationship is rationalized medical evidence.12
It is well established that OWCP must review all evidence submitted by a claimant and
received by OWCP prior to issuance of its final decision.13 As the Board’s decisions are final as
to the subject matter appealed, it is crucial that all evidence relevant to the subject matter of the

8

Carolyn F. Allen, 47 ECAB 240 (1995).

9

Thomas D. Petrylak, 39 ECAB 276 (1987).

10

Manuel Gill, 52 ECAB 282 (2001). See G.C., Docket No. 17-0062 (issued December 11, 2017).

11

R.F., Docket No. 16-0845 (issued July 25, 2017); R.D., Docket No. 16-0982 (issued December 20, 2016).

12

Paul Foster, 56 ECAB 208 (2004); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

13

William A. Couch, 41 ECAB 548 (1990).

7

claim, which was properly submitted to OWCP prior to the time of issuance of its final decision,
be addressed by OWCP.14
ANALYSIS -- ISSUE 2
Subsequent to OWCP’s April 18, 2016 termination decision appellant submitted
additional medical evidence from his attending physician, Dr. Garber. In these reports,
Dr. Garber consistently maintained that he continued to suffer from residuals of his employmentrelated foot conditions and that these conditions had progressed to the point that reconstructive
surgery was warranted. Although appellant submitted these reports prior to the issuance of the
July 29, 2016 decision, there is no evidence that the hearing representative reviewed them.
As OWCP’s hearing representative did not review all the evidence of record prior to
issuing her July 29, 2016 decision, the Board finds that the case is not in posture for decision
with regard to whether appellant met his burden of proof to establish continuing residuals or
disability causally related to the accepted January 9, 2014 employment injury. For this reason,
the case will be remanded to OWCP to enable it to properly consider all the evidence submitted
at the time of the July 29, 2016 decision. Following such further development as OWCP deems
necessary, it shall issue a de novo decision on the issue of continuing employment-related
disability or residuals.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective April 18, 2016. The Board further finds that this
case is not in posture for decision as to whether he has met his burden of proof to establish
continuing disability or residuals causally related to the accepted January 9, 2014 employment
injury.

14

Id.

8

ORDER
IT IS HEREBY ORDERED THAT the July 29, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part. The case is remanded
for further proceedings consistent with this decision of the Board.
Issued: April 6, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

